Title: General Orders, 11 April 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Sunday April 11th 1779.
Parole Shrewsbury—C. Signs Schoharry— Schuylkill.


Captain Peter Voorhees and Lieutenants Jacob Piatt & Peter Lott of the 1st Jersey regiment are appointed the 1st Pay-Master the 2nd Adjutant and the 3rd Quarter Master to the same.
The Commander in Chief as the hot season approaches expects that more than common pains will be taken to cleanse and purify the hutts and camp, giving more air to the former and ridding the latter of every kind of filth; all carrion and putrid flesh and bones in and about camp to be carefully buried: The parade of each brigade to be made as spacious and kept as neat as possible; Vaults to be properly dug and concealed and fresh earth to be thrown in every morning and Centries placed to see that the men make use of them only: The greatest care should also be taken that the men preserve cleanliness in their persons and neatness in their dress, which they now happily have more in their power than heretofore: Equal attention should be paid to their manner of cooking their provisions which it need not be said is of the utmost importance to their health.
These matters however minutious, are obviously essential, & demand the attention as well of officers commanding divisions as of all others—Brigadiers and officers commanding brigades will be immediately responsible for the execution of this order.
The reinlisting accounts directed to be prepared in the order of the 5th—are forthwith to be delivered in to the Auditors who are to settle them agreeable to the rules prescribed in former orders of the 7th and 12th of February.
